Title: John Adams to Abigail Adams, 27 February 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Feb. 27. 1796
          
          I dined Yesterday with Mr Madison. Mrs Madison is a fine Woman and her two sisters are equally so: one of them is married to George Washington one of the two Nephews of the President who were sometimes at our House. Mr Washington came and civilly enquired after your Health. These Ladies, whose Names were Pain, are of a Quaker Family once of North Carolina.
          The Treaty with Spain is arrived and is according to our Wishes. The Algerine Treaty is horridly Costly. It is worse than the British: but will not be so fiercely opposed.
          There is no Vessell here for Boston: I can not yet send any seeds.
          The great Affair is as it was— I hear frequent Reflections which indicate that Jefferson, although in good hands he might do very well; yet in such hands as will hold him, he would endanger too much.— Some Persons of high Consequence have Spoken to me confidentially— But in general there is great delicacy on that head and I hold an entire reserve. The Question with me is between entire Ease and entire Disquietude. I will not fly from the latter nor will I court it. I can live as happily without a Carriage as Hamilton
          Two great Political Questions have been agitated in the supream Court. one about Virginia Debts paid into the Treasury—the other the Constitutionality of the Carriage Tax. Hamilton argued this last for three hours with his usual Splendor of Talents & Eloquence as they say. In the Course of his argument he said no Man was obliged to pay the Tax. This he knew by Experiment: for after having enjoyed the Pleasure of riding in his Carriage for six years he had been obliged to lay it down and was happy.
          There is no hope of getting away till June. The House never went so slowly on.
          I am
          
            J. A
          
        